Citation Nr: 1810291	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C and its residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to October 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board notes that the Veteran was scheduled for an informal conference or hearing at the RO in November 2012.  However, the Veteran requested that this hearing be cancelled in November 2012. 

In August 2015, the Board issued a decision denying this claim.  The Veteran was notified of that action, and he appealed to the United States Court of Appeals for Veterans Claims (Court).  Upon review, the Court found that the Board erred in its decision and, in a Memorandum Decision dated February 2017, the Court vacated and remanded the claim to the Board for additional action.  The claim was subsequently remanded by the Board in September 2017 for additional development in accordance with the Court's Memorandum Decision.  The claim is now before the Board again for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In essence, the Court based its decision to remand the claim to the Board on its finding that VA did not take appropriate measures to assist the Veteran in obtaining records of relevant medical treatment that he claimed to have received.  As noted by the Court, the Veteran has mentioned that he was found to have and was treated for hepatitis C by the Texas Department of Criminal Justice (TDCJ) between 1997 and 2001.  See Memorandum Decision of the United States Court of Appeals for Veterans Claims dated in February 2017; VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs received in January 2011.

The Board's review of the Veteran's claims file reveals that VA's request for the Veteran's records with the TDCJ was sent to an address different from that set forth on the VA Form 21-4142 that the Veteran submitted for those records.  See VA Form 21-6789-E, Deferred Rating Decision dated in January 2013; Third-Party Correspondence dated in January 2012; VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs received in January 2011; Development Letter dated in July 2013; VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs received in August 2013.  No response appears to have ever been received from the addressee of the requests that were sent or from the TDCJ.  While  the Veteran may have stated that the records from TDCJ were released to the VA Medical Center (VAMC), in Dallas, the Board finds that this statement by the Veteran does not mean that the TDCJ no longer has a copy of the records, or that continued attempts to obtain them would be futile.  See VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs received in January 2011.  Furthermore, there is no record that the Veteran was ever informed of the unavailability of these records.  A Development Letter sent to the Veteran in December 2017 did not indicate the identity any the purportedly-unavailable records.  38 C.F.R. § 3.159(e).  

The Board's September 2017 remand of this claim directed the AOJ to request copies of all clinical records pertaining to the Veteran for the period from February 1997 to March 2001, to specifically include any medical records obtained from the TDCJ.  A September 2017 document in the Veteran's claims file indicates that the Veteran's VA treatment records were requested for that period of time, but the TDCJ records were not specifically requested.  After review of the Court's February 2017 Memorandum Decision, the Board finds that the Veteran's records from TDCJ should specifically be requested from the Dallas VAMC.  See Memorandum Decision of the United States Court of Appeals for Veterans Claims dated in February 2017; VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs received in January 2011.
Thus, additional attempts to obtain all of the aforementioned records should be made, with additional attempts made to obtain the indicated records from the TDCJ, to include requests sent to the address(es) that the Veteran noted on his January 2011 and August 2013 VA Form 21-4142s.   

The Veteran has also notified VA, during the pendency of this claim and appeal, that he received pertinent treatment from the Medical Center of Port Arthur, which may also be known by/identified as Park Place Medical Center.  See VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs received in June 2010.  Similarly, those records were apparently not able to be obtained either, and the Veteran was not specifically notified that those records were unable to be located and thus unavailable.

Finally, the Board notes that in November 2015, VA received a "buddy statement" from the Veteran's sister and two others from individuals who indicated that they previously worked and cared for the Veteran at the Park Place Hospital.  The sister's statement and one of the other statements both indicate that the Veteran was diagnosed with and treated for hepatitis C in between 1974 and 1976.  These statements support the Veteran's claims, and they were not considered by the August 2014 VA examiner, who provided a negative nexus opinion.  The examiner determined that intravenous drug use was the most likely cause of the Veteran's hepatitis C.  The Veteran claims, however, that he was not using intravenous drugs in the 1970s.  The Board thus finds that an addendum opinion addressing the aforementioned "buddy statements" should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the complete and updated records of all evaluations and treatment the Veteran received for his hepatitis C.  Specifically, records should be sought from the TDCJ for the period from 1997 to 2001.  Also, a request should be sent to the Dallas VAMC for any records of the Veteran's medical treatment received from the TDCJ, as well as records from the Medical Center of Port Arthur (Park Place Medical Center).  As needed, signed release forms for these records should be obtained.  All requests for records and responses must be associated with the claims folder, consistent with the provisions of 38 C.F.R. § 3.159(c) and (e).

2. After completing the above development, obtain an addendum opinion for the purpose of addressing the etiology of the Veteran's claimed hepatitis C and residuals in light of the three November 2015 "buddy statements," the Veteran's contentions, and any newly-obtained evidence, to include any newly-obtained medical records.  Specifically, please ascertain whether it is at least as likely as not (a 50 percent or greater probability) that hepatitis C is etiologically related to service.

3. After completing the above actions, and any other indicated development, the issue of entitlement to service connection for hepatitis C and its residuals must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




